 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 17-CR-00198-LJO
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING
                                                        HEARING
13                         v.
                                                        DATE: January 27, 2020
14   ADOLFO MENDOZA,                                    TIME: 8:30 a.m.
                                                        COURT: Hon. Lawrence J. O'Neill
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on January 27, 2020.

21          2.     By this stipulation, defendant now moves to continue the January 27, 2020 hearing to

22 April 17, 2020.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Counsel for defendant desires additional time to consult with his client, review the

25          current documents, conduct investigation and prepare himself and his client for the sentencing

26          hearing.

27                 b)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking


      STIPULATION TO CONTINUE SENTENCING HEARING        1
30
 1         into account the exercise of due diligence.

 2                 c)     Defendant is currently on pre-trial release and has not had any issues/violations

 3         while on pre-trial release. Defendant is currently employed.

 4                 d)     The government does not object to the continuance.

 5         IT IS SO STIPULATED.

 6
     Dated: January 17, 2020                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ JEFFREY A. SPIVAK
 9                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
10

11
     Dated: January 17, 2020                                  /s/ Robert Lamanuzzi
12                                                            Robert Lamanuzzi
13                                                            Counsel for Defendant
                                                              ADOLFO MENDOZA
14                                                            (as approved by email 1/17/2020)

15

16

17                                                  ORDER

18

19
     IT IS SO ORDERED.
20
21
       Dated:     January 21, 2020                            /s/ Lawrence J. O’Neill _____
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING          2
30
